—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered September 30, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the inconsistencies in their testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
The People’s summation did not deprive defendant of a fair trial. While some comments would have been better left unsaid, objections were sustained and we find that the summation as a whole was a fair response to the defense summation and that there was no “ ‘obdurate pattern of inflammatory remarks’ ” warranting a reversal (People v D’Alessandro, 184 AD2d 114, 118, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Buckley, JJ.